Citation Nr: 9924550	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  96-40 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to an increased rating for post traumatic 
stress disorder, currently evaluated as 30 percent disabling.

3.  Entitlement to a total rating based on total rating based 
upon individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARINGS ON APPEAL

Appellant, and his brother


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from October 1961 to September 
1964.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the June 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for fibromyalgia, and also denied a rating 
greater than 30 percent for post traumatic stress disorder, 
and a total rating based on individual unemployability due to 
service-connected disability.  

A hearing was held on May 12, 1999, in Washington, D.C., 
before the member of the Board rendering the determination in 
this claim. 


REMAND

The record shows the veteran is in receipt of disability 
benefits from the Social Security Administration (SSA), and 
that multiple evaluations were conducted by that agency prior 
to the award of benefits.  The U. S. Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has made it clear that Social Security records are relevant 
to claims for VA disability compensation and that the 
decision of that agency together with the records considered 
in arriving at the decision must be obtained.  See Masors v. 
Derwinski, 2 Vet.App. 181 (1992).

Additionally, the reports of the veteran's November 1996 and 
March 1998 VA examinations for PTSD state that the veteran's 
claims folder was not available for review by the examiner.  
VA's obligation to assist the veteran in the development of 
evidence pertinent to his claim includes the conduct of a 
thorough and contemporaneous examination, which takes into 
account the records of prior medical treatment.  See Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991).  In view of the 
foregoing, further evidentiary development, to include an 
additional VA examination, involving a thorough review of the 
veteran's medical record, is warranted to ensure a fully 
informed determination on the evaluation of the veteran's 
service-connected psychiatric disability, and his claim for a 
total rating based upon individual unemployability due to 
service-connected disability.  

Inasmuch as the regulations pertaining to the rating of 
psychiatric disabilities were revised effective November 7, 
1996, during the pendency of the veteran's claim, he is 
entitled to evaluation of his disability under either the 
previously existing regulations or the newly amended 
regulations, - whichever is determined to be more favorable 
in his individual case.  Karnas v. Derwinski, 1 Vet.App. 308, 
313 (1991); VAOPGCPREC. 11-97.  With regard to the newly 
revised rating criteria, the Court held in Rhodan v. West, 12 
Vet. App. 55 (1998) that for any date prior to the effective 
date of the amended regulations, the Board may not apply the 
revised schedular criteria to a claim.  

The case is REMANDED for the actions listed below.  

The law requires full compliance with all orders in this 
remand. Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should contact the SSA and 
obtain legible copies of all non VA 
medical records which were considered in 
the decision to award benefits, as well 
as any other relevant SSA records 
regarding the veteran's employability.  
Once obtained, all such records must be 
associated with the claims folder.

3.  The veteran should be provided a 
special VA psychiatric examination to 
determine the nature and severity of his 
PTSD.  The examiner must note in the 
record that s/he has thoroughly reviewed 
the claims folder prior to evaluating the 
veteran.  All indicated special tests 
should be conducted and all clinical 
findings must be reported consistent with 
the newly revised VA rating criteria for 
psychiatric disability. See Massey v. 
Brown, 7 Vet.App. 204 (1994).  The 
examiner should also be asked to assign a 
numerical code under the Global 
Assessment of Functioning Scale (GAF) 
provided in the Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition, of the American 
Psychiatric Association (DSM-IV).  It is 
imperative that the examiner include a 
definition of the numerical code assigned 
under that manual in order to assist the 
RO and the Board in complying with the 
requirements of Thurber v. Brown, 5 
Vet.App. 119 (1993).  A complete 
rationale for any opinion expressed must 
be provided.

4.  Thereafter, the RO should review the 
veteran's claims on the basis of all 
evidence of record and all applicable law 
and regulations.  In so doing the RO 
should determine whether the rating 
criteria for psychiatric disability which 
were in effect prior to November 1996, or 
the newly amended criteria are more 
favorable to the veteran.  

5.  If any action taken remains adverse 
to the veteran, he and his representative 
should be provided a supplemental 
statement of the case and the applicable 
time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


